Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of February 9th 2022 has been considered.
Claims 1, 2, 16 and 19 have been amended.
Claims 3-11, 17, 18 and 29-32 are cancelled.
Claims 1, 2, 12-16 and 19-28 are pending in the current application.
Claims 20-22 are withdrawn from consideration.
Claims 1, 2, 12-16, 19 and 23-28 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9th 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cadena-Garcia (US 2016/0113311 A1).

Regarding claims 1 and 16,: Cadena-Garcia plant-based composition comprising: water; hypoallergenic substrate; and plant-based butter and/or cream including at least one or more of sunflower seed butter and/or coconut cream wherein the resulting slurry/mixture is pasteurized and/or homogenized without using mono or disaccharides (i.e., using the soluble fiber, inulin as a sweetener instead) (see Cadena-Garcia abstract, paragraphs [0015]-[0018], [0021], [0032], [0034], [0038], [0040], [0117], [0126], [0129], [0136], [0138]; claim 20).
As to the water content recited in claim 1: Cadena-Garcia discloses hydrating/adding additional liquid (e.g., water) to the slurry/mixture in order to attain a product with the desire consistency (see Cadena-Garcia paragraphs [0036], [0115], [0127], [0128] and [0137]).
As to the lactic acid bacteria and mesophilic cultures recited in claim 1: Cadena-Garcia discloses the plant-based substrate is fermented with lactic acid bacteria (e.g., Lactobacillus) and/or a mesophilic bacteria (e.g., Leuconostoc) (see Cadena-Garcia paragraphs [0035] and [0118]).
As to the recitation the composition is a buttermilk substitute: the recitation in claim 1 the composition is a “buttermilk substitute” is merely an intended use. Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. Accordingly, it is examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Cadena-Garcia discloses the same composition comprising the same constituents, it is clear that the plant-based composition of Cadena-Garcia would be capable of performing the intended use, i.e., be used as a buttermilk substitute, presently claimed as required in the above cited portion of the MPEP.
Regarding claims 12-15: Cadena-Garcia discloses the plant-based substrate comprises the sunflower and/or coconut fats recited in the claims (see Cadena-Garcia paragraphs [0038], [0103], [0129], [0137]).

Claims 2, 19 and 23-28 rejected under 35 U.S.C. 103 as being unpatentable over Cadena-Garcia as applied to claims 1 and 12-16 above, and further in view of Bhargava et al., (US 2016/0192682 A1).

Regarding claims 2, 19 and 23-28: Cadena-Garcia discloses the plant-based substrate is fermented with lactic acid bacteria (e.g., Lactobacillus) at temperatures and times that overlap the temperature and times recited in claims 23-28 (see Cadena-Garcia paragraphs [0035], [0118] and [0136]), but fails to disclose fermenting to the pH levels of claims 2 and 23-28 with the lactic acid bacterial species of claim 19; However, Bhargava discloses that fermenting a plant-based substrate to a pH of under 4.6 using the lactic acid bacterial species recited in claim 16 is well known and conventional (see Bhargava abstract; paragraphs [0020] and [0082]; Table 1). Therefore it would have been obvious to a skilled artisan at the time the application was filed to have modified Cadena-Garcia and to have fermented the plant-based substrate to a pH level of under 4.6 using the lactic acid bacterial species recited in claim 16, as commonly known, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on February 9th 2022 have been fully considered but they are not persuasive.

Applicant argues on page 7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Cadena-Garcia fails to disclose a lactic acid bacterial culture and a mesophilic bacterial culture. The examiner respectfully disagrees.
As stated above, Cadena-Garcia discloses the plant-based substrate is fermented with lactic acid bacteria (e.g., Lactobacillus) and/or a mesophilic bacteria (e.g., Leuconostoc) (see Cadena-Garcia paragraphs [0035] and [0118]). Accordingly, Caden-Garcia meets the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792